PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/947,234
Filing Date: 20 Nov 2015
Appellant(s): Holley, John, Murdick



__________________
William M. Hall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 October 2021.

14 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
A.	Claims 11, 15, 18 and 37. 
The Examiner is in agreement with the Appellant’s argument and withdraws the 112(b) rejection of claims 11, 15, 18 and 37 concerning the attachment tab and the attachment flap are respectively glued face-to-face with the front panel then how is the hinge panel free to pivot?.
Claims 31 and 32 
The Examiner is in agreement with the Appellant’s argument and withdraws the 112(b) rejection of claims 31 and 32.

(1) Grounds of Rejection to be reviewed on Appeal
1. Claims 1-20, 13-15, 17-18, 31-32 and 35-39 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

2. Claim(s) 1-10, 12-13, 16, 19-36, 38-44 and 51 -52 is/are rejected under 35
U.S.C. 102(a1) as being anticipated by Wood et al. (U.S. 4,010,847 A).

3. Response to Arguments in Final Office correspondence.

2) Response to Arguments
ant’s Figures 2 and 4 are annotated and reproduced below.
    PNG
    media_image2.png
    871
    1053
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    776
    media_image3.png
    Greyscale


Claim 1
The Appellant argues, “According to page 2 of the Final Office Action, claim 1 is rejected because some of the aspects of the divider flap recited in claim 1 purportedly “can apply to any of the four divider flaps.” The Examiner provides no reasons for why these aspects of the divider flap in claim 1 fail to meet the requirements of § 112”. 


Claims 11, 15, 18 and 37.
The 112(b) rejection of claims 11, 15, 18 and 37 has been withdrawn as noted above.

Claims 13-15 and 35-39 
The Appellant argues that the Examiner quoted a previous version of claim 14.  Even so the 112 rejection had nothing to do with the first and second attachment feature. The 112 is because claim 14 was amended to include the features the third and fourth divider flaps and when looking at Appellant's annotated figure 2 this is obvious.
Regarding Appellant’s arguments and specification support cited by appellant in this argument, neither one addresses the “third divider flap” nor “fourth divider flap” claimed in line 6 of claim 13. Third and fourth divider flaps are not disclosed in the specification as originally filed.

Claims 14, 15, 17 and 18
The Appellant argues, “Further, Appellant notes that claim 17 does not depend from claim 14. Claim 14 depends from claims 1, 9, 10, and 13, which recite four divider flaps and differentiate between the four divider flaps with the ordinals: “first,” “second,” 
While the ordinals used to differentiate the divider flaps in claims 14 and 17 are different due to the different number of divider flaps recited in the claims, Appellant submits that one skilled in the art would readily understand claims 14 and 17 with reference to the exemplary embodiment shown and described in the present application. For example, see at least paragraphs [0022], [0023], and [0026] of the original specification of the present application as discussed above with respect to claim 14.”
Paragraph [0022] discloses the first divider flap 47 and the second divider flap 51.
Paragraph [0023] discloses the relation of the relation of the attachment flap 55 and the attachment feature 57 to the divider flap 47 and 51.
Paragraph [0026] discloses the first divider flap 77 and the second divider flap 81.
The Examiner does not see four different ordinals for divider flaps in the specification so how can they be included in the claims.
If the Appellant felt that this was obvious then why didn’t the Appellant amend the specification to disclose third divider flap 77 and fourth divider flap 81?

Claims 31 and 32 
The 35 USC 112(b) rejection of claim 31 and 32 has been withdrawn as noted above.

Wood fails to teach or suggest each and every element of claims 1 and 21.



    PNG
    media_image4.png
    704
    812
    media_image4.png
    Greyscale




Claim 1
The Appellant argues that, “the medial panel 8 of Wood is parallel to the handle 24 in the central portion of the carrier and does not extend from the handle panel 24 to the side wall 1 in the carrier shown in Fig. 1. The medial panel 8 is not a divider flap that extends from a central panel to a front panel as recited in claim 1.”
This is not correct, the Annotated Figure of Wood shown above shows that the medial panel 8 is a divider flap that extends from a central panel to a front panel as recited in claim 1.  Annotated Fig. 1 of Wood is the Office’s interpretation of Fig. 1 of Wood.
The Appellant argues, “Wood completely lacks any showing or suggestion of a carrier with a divider flap extending at least partially from a central panel to a front panel and with a hinge panel that is foldably connected to the divider flap along a first fold line and to an attachment tab along a second fold line, wherein the hinge panel is free to pivot with respect to the divider flap along the first fold line.”  
This is incorrect when looking at the Annotated figure 1 of Wood.
The Appellant makes the same arguments for claim 21.

Appellant does not agree with the statements in the Response to Arguments section on pages 18 and 19 of the Final Office Action.


“In contrast, Appellant included numerous arguments in Amendment D that go well beyond a mere allegation that the claims define a patentable invention without specifically pointing out how the claims are patentably distinguished from the references (e.g., see at least pages 18-22 of Amendment D).”
On pages 18-20 of Amendment D the Appellant merely recites the specification of Wood. The Appellant also comments “The Examiner’s constructions on pages 7-17 of the Office Action predominantly reference an annotated reproduction of Fig. 1 of Wood included on page 7 of the Office Action. Applicant notes that several of the annotations to Fig. 1 of Wood are a light shade of gray and are pixilated so as to be difficult to read.” This problem could have been rectified by asking the Office for a clearer picture of the annotated reproduction of Fig. 1 of Wood.  If the Appellant would have given the Office permission to email them in accordance with MPEP § 502.03(II) the Office could have emailed a color copy of the annotated figure to the Appellant.
The only arguments given on pages 18-22 are found on page 21, last two full paragraphs, last paragraph and first paragraph, line 1 of page 22.
“Wood completely lacks any showing or suggestion of a carrier with a divider flap extending at least partially from a central panel to a front panel and with a hinge panel that is foldably connected to a divider flap along a first fold line and to an attachment tab 
“Therefore, Wood and the other cited references do not teach or suggest each and every element of amended claim 1.” 
“Amended claim 21 recites a hinge panel foldably connected to a divider flap and an attachment tab in a similar manner as claim 1 and distinguishes over Wood for similar or the same reasons as claim 1.

The Examiner still contends that these are not substantive arguments but mere allegations.

Appellant notes that in the arguments ‘Further, the Examiner doesn’t understand where the Applicant’s representative got the idea that “claims 1, 7, 8, 21, 27, 28, 34, 38, 39, 42, 51, and 52 are directed to allowable subject matter.”’
“Appellant merely noted on page 13 of Amendment D that claims 1, 7, 8, 21, 27, 28, 34, 38, 39, 42, 51, and 52 have been indicated as being directed to allowable subject matter at different points during prosecution of the present application (e.g., see page 5 of the Final Office Action dated July 31, 2020, page 18 of the Office Action dated September 12, 2019, and page 21 of the Office Action dated June 11, 2018).”


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES M VAN BUSKIRK/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735      
                                                                                                                                                                                                  /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.